Order entered January 23, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00851-CR

                       DESMOND RENARD FISHER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F19-00024-Y

                                       ORDER
      Before the Court is appellant’s second motion to extend time to file his brief. We

GRANT the motion and ORDER the brief filed on or before February 21, 2020.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE